DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talk (JP 2015-35883A, Talk Co, Ltd, English).
Regarding claims 1, 9, 11, and 13-16, Talk (paragraphs [0054] - [0064], and Fig. 12) disclose a demand monitoring device (power consumption amount prediction system 1000) for monitoring an amount of power received by a consumer, and for each demand time period, power consumption of consumers at a time before that time limit. Power generated by consumers at the previous time, power received by consumers at the previous time, a known schedule of 
Although Talk is silent on the teaching of the prediction unit (scheduled power consumption amount acquisition unit 15) predicts the received power, this feature is seen to be an inherent teaching of that step since the amount of power received is predicted by using the power consumed by electronic devices, as .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talk (JP 2015-35883A, Talk Co, Ltd, English) in view of Panasonic (JP2014-156785A, Panasonic Industrial device, English).
Regarding claim 2, Talk fail to disclose  wherein, every demand period, the prediction unit predicts received electric power in the demand period on the basis of: at least one of demand electric power of the consumer at a time previous to the demand period, electric power generated by the consumer at the previous time, electric power received by the consumer at the previous time, a known schedule of the consumer in the demand period, predicted weather information, and observed weather information; and at least one of demand electric power of the consumer in the demand period, electric power generated by the consumer in 
Panasonic teaches wherein, every demand period, the prediction unit predicts received electric power in the demand period on the basis of: at least one of demand electric power of the consumer at a time previous to the demand period, electric power generated by the consumer at the previous time, electric power received by the consumer at the previous time, a known schedule of the consumer in the demand period, predicted weather information, and observed weather information; and at least one of demand electric power of the consumer in the demand period, electric power generated by the consumer in the demand period, and electric power received by the consumer in the demand period (paragraphs [00278]-[0028], a technology of modifying the prediction of consumers by power consumption within a power demand time limit of power supply is well known at the time of filing the present application). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Talk with the teaching of Panasonic in order to provide a device to improve the prediction accuracy could have been easily conceived by a person skilled in the art to arrive at the invention according to claim 2.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talk (JP 2015-35883A, Talk Co, Ltd, English) in view of Mitsubishi (JP 2013-255390A, Mitsubishi Electric Corp, English).
Regarding claim 3, Talk fail to disclose wherein the prediction unit predicts a plurality of received electric powers in the object demand period by using a plurality of prediction methods for predicting received electric power, and the creation unit creates the graph showing, as the predicted value for an amount of received electric power from the current time onward, a plurality of predicted values for an amount of received electric power from the current time onward, the predicted values being predicted by the prediction unit.
Mitsubishi teaches wherein the prediction unit predicts a plurality of received electric powers in the object demand period by using a plurality of prediction methods for predicting received electric power, and the creation unit creates the graph showing, as the predicted value for an amount of received electric power from the current time onward, a plurality of predicted values for an amount of received electric power from the current time onward, the predicted values being predicted by the prediction unit (paragraph [0017], a technique of predicting power by using a plurality of prediction methods is well known at the time of filing the present application). 
.
Claims 4-6, 10, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talk (JP 2015-35883A, Talk Co, Ltd, English) in view of Mitsubishi (JP2015-156785A, Mitsubishi Electric Corp, English).
Regarding claims 4-6, 10, 12, 17, Talk (paragraphs [0054] - [0064], and Fig. 12) disclose a demand monitoring device (power consumption amount prediction system 1000) for monitoring an amount of power received by a consumer, and for each demand time period, power consumption of consumers at a time before that time limit. Power generated by consumers at the previous time, power received by consumers at the previous time, a known schedule of consumers in the demand time limit, predicted meteorological information, and predicted meteorological information Based on at least one of the meteorological information observed, a prediction unit (a scheduled consumption power amount acquiring unit 15) for predicting the amount of power received at the demand time limit ; and a graph which sets as the 1st axis the axis of the value to which it corresponds to the time or the time concerned within the object demand time 
Talk fails to disclose a plan calculation unit calculating a planned received electric power which is a planned value for received electric power of the consumer, by calculating an operation plan of electric power equipment on the basis of predicted demand electric power obtained by predicting demand electric 
Mitsubishi describes a plan calculation unit (power supply/demand plan calculation unit 12) which calculates planned power reception, i.e., a planned value for power received by a demand household, by calculating, on the basis of a predicted power demand which is the power demand predicted for the demand household, an operation plan for power devices installed in the demand household (paragraphs [0011]-[0042], fig. 6). Mitsubishi also indicates calculating an operation plan which includes a distributed power source (solar power generation) and creating a graph based on predicted demand and the operation plan (paragraphs [0021], [0042], fig. 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Talk with the teaching of Mitsubishi in order to provide a device for calculating a power supply/demand plan.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talk (JP 2015-35883A, Talk Co, Ltd, English) in view of Fuji (JP 11-346438A, Fuji Electric CO LTD, English).

Fuji teaches wherein the creation unit creates the graph further showing a confidence interval of the predicted value or the planned value for an amount of received electric power from the current time onward, further comprising an execution unit executing at least either notification to a manager or control of electric power equipment on the basis of a relationship between the predicted value or the planned value for an amount of received electric power from the current time onward and the target electric power amount, wherein the 
Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shimizu (US 2017/0017215 A1) disclose a demand prediction system includes a receiver, a memory, an extractor, a model generator and a predictor. The extractor is configured to extract consumption periods for branch circuits, during each of which power is consumed once. The model generator is configured to generate models. Each model includes: an order in which the consumption periods have occurred; amounts of electric power respectively consumed during the consumption periods; and start time points and duration times, of the consumption periods. The model generator is further configured to calculate 
Kabushiki et al. (US 2016/0266181 A1) disclose an electric power demand prediction system has an extractor to select electric power consumption value data included in a certain period out of a consumer's past electric power consumption value data and to extract an outdoor temperature -electric power relation that is a relation between an outdoor temperature and outdoor-temperature-depend electric power varying in accordance with the outdoor temperature out of electric power consumption, a model generator to generate an electric power consumption prediction model which predicts electric power consumption by the consumer in accordance with the outdoor temperature based on the outdoor temperature -electric power relation extracted by the extractor, and a predictor to predict electric power consumption by the consumer at a time subject to prediction based on the electric power consumption prediction model generated by the model generator and the outdoor temperature at the time subject to prediction.

.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/JOHN H LE/Primary Examiner, Art Unit 2862